Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andres Javier Sanchez appeals from the district court’s amended judgment order denying his summary judgment motions, denying Defendants’ motion in limine as moot, and granting Defendants’ motion to dismiss or, in the alternative, for summary judgment, on his claims against them, which the district court construed as claims brought pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s amended judgment order. See Sanchez v. McLain, No. 5:07-cv-00355 (S.D.W.Va. Oct. 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.